Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/10/2020.
Claims 1-9 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an observation data acquisition unit configured to acquire…,
a statistical amount extraction unit configured to extract, from the observation data…, 
a machine learning device configured to perform processing for machine learning related to determination of operation abnormality of the industrial machine…, as recited in claim 1.
learning unit configured, as the machine learning processing…, as recited in claim 2,
a machine abnormality determination unit configured to calculate, as the machine learning processing, a rate of divergence of the statistical amount learned by machine learning from normality, based on the statistical amount calculated by the statistical amount extraction unit, and determine machine abnormality of the industrial machine based on the calculated rate of divergence…, as recited in claim 3, see (Paragraph [0058]) and
a correction unit configured to correct the observation data in accordance with operating conditions of the industrial machine…, as recited in claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 objected to because of the following informalities:  The claim appears to be a system and independent claim, however, dependent upon claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170242076 to YOSHIURA in view of USPN 20180262525 to YAN et al.
Per claim 1:
Yoshiura discloses:
1. An abnormality determination device configured to determine abnormality of an industrial machine, the abnormality determination device comprising: 
an observation data acquisition unit configured to acquire, as observation data, continuous data on an operation of the industrial machine observed during the operation (Paragraph [0041,0049] “the servo amplifier 2, the host ; 
a statistical amount, from the observation data, partial time-series data including a portion representative of a feature of an operating state at a predetermined specified timing (Paragraph [0036,0038] “the servo amplifier 2, the host controller 3, the operator 4, and the setup PC 5 correspond to… the abnormality determining apparatus… detecting data abnormality based on the time-series data and determining mechanical abnormality based on a detection aspect of the data abnormality determination, at a time of observation drive”), and calculate at least one statistical amount from the partial time-series data (Paragraph [0040] “calculating a sample average, a sample covariance matrix, and a data abnormality determining threshold required for the host controller 3 to detect the data abnormality, based on the time-series data input from the host controller 3”); and 
a machine learning device configured to perform processing for machine learning related to determination of operation abnormality of the industrial machine (Paragraph [0052] “an abnormal state that is directly determined from data by the machine learning is determined as data abnormality, and an abnormal state corresponding to the secular change or oscillation state in the motor driven mechanism 1”), based on the (Paragraph [0050] “machine learning based on a statistic method, as a method for detecting the change from the observed waveforms”).

Yoshiura does not explicitly discloses extraction unit configured to extract, extraction unit.
However, Yan discloses in an analogous computer system extraction unit configured to extract, extraction unit (Paragraph [0038, 0039] “platform 350 may include a feature extraction on each data source node element 352 and a normalcy decision 354 with an algorithm to detect attacks in individual signals using sensor specific decision boundaries… During real-time detection, contiguous batches of data source node data may be processed by the platform 350, normalized and the feature vector extracted”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of having extraction unit configured to extract, extraction unit as taught by Yan into the method of detecting abnormality in a mechanical device/equipment as taught by Yoshiura. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of extraction unit configured to extract, extraction unit to provide an efficient technique for analyzing data to prevent further damage/faults to the system/equipment as suggested by Yan (paragraph [0001]).
 

Per claim 2:
The rejection of claim 1 is incorporated and the limitations ‘by the statistical amount extraction unit’ taught by Yan as applied to claim 1 above and further Yoshiura discloses:
2. The abnormality determination device according to claim 1, wherein the machine learning device further comprises a learning unit configured, as the machine learning processing, to generate a learning model that has learned the statistical amount calculated (Paragraph [0096] “using the machine learning, in place of calculation of the normal distribution, the sample average p, the sample covariance matrix .SIGMA., and the Mahalanobis distance a(x') are calculated”).

Per claim 3:
The rejection of claim 1 is incorporated and the limitations ‘by the statistical amount extraction unit’ taught by Yan as applied to claim 1 above and further Yoshiura discloses:
3. The abnormality determination device according to claim 1, wherein the machine learning device further comprises a machine abnormality determination unit configured to calculate, as the machine learning processing, a rate of divergence of the statistical amount learned by machine learning from normality, based on the statistical amount calculated, and determine machine abnormality of the industrial machine based on the calculated rate of divergence (Paragraph [0100,0101] “control flow for determining the mechanical abnormality due to the aging deterioration… using the machine learning for the data abnormality detection… false information rate .alpha. may be arbitrarily determined by an .

Per claim 4:
The rejection of claim 1 is incorporated and the limitations ‘by the statistical amount extraction unit’ taught by Yan as applied to claim 1 above and further Yoshiura discloses:
 4. The abnormality determination device according to claim 1, wherein the statistical amount calculated (Paragraph [0050] “machine learning based on a statistic method, as a method for detecting the change from the observed waveforms”) is at least one of values including a maximum value, minimum value, local maximal value, local minimal value, average value, deviation, kurtosis, skewness, and value calculated by combining these values (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Yoshiura teaches Paragraph [0109] “the CPU in the setup PC 5 calculates the sample average .mu. and the sample covariance matrix .SIGMA. from a group of the time-series sample data acquired in process S25”).

Per claim 6:
Yoshiura discloses:
6. An abnormality determination system comprising a plurality of devices connected to one another through a network, wherein the plurality of devices include at least the abnormality determination device according to claim 2, as a first abnormality determination device (Since .

Per claim 7:
Yoshiura discloses:
7. The abnormality determination system according to claim 6, wherein the plurality of devices include a computer comprising a machine learning device, the computer acquires a learning model, as a result of the learning, of at least one of the first abnormality determination devices, and the machine learning device of the computer performs optimization or streamlining based on the acquired learning model (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Yoshiura teaches Paragraph [0054] “performing the determination on a computer is machine learning. A basic thought of the change detecting method by the machine learning is that a normal distribution of data group”).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170242076 to YOSHIURA in view of USPN 20180262525 to YAN et al. and further in view of USPN 10,051,452 to Tuan et al.
Per claim 5:
The rejection of claim 1 is incorporated and further, neither Yoshiura nor Yan explicitly disclose a correction unit configured to correct the observation data in accordance with operating conditions of the industrial machine.
However, Tuan discloses in an analogous computer system a correction unit configured to correct the observation data in accordance with operating conditions of the industrial machine (Col. 5, lines 39-52 “the correction unit 123 receives an environment information from the environment information feedback system 14, and compares the environment information with an environment event information sent from the identification unit 121 or the abnormality notification system 13 to the correction unit 123. If the environment event information does not match the environment information, a feedback information is sent to the machine learning system 122, and the machine learning system 122 modifies the behavior data stored in the biological information database 120 according to the feedback information”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a correction unit configured to correct the observation data in accordance with operating conditions of the industrial machine as taught by Tuan into the method of detecting abnormality in a mechanical device/equipment as taught by the combination system of Yoshiura and Yan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a correction unit configured to correct the observation data in .
 

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20190258223 A1 discloses A failure prediction device is provided with a machine learning device configured to learn the state of a brake of a motor with respect to data on the brake. The machine learning device observes brake operating state data indicative of an operating state of the brake when the brake is in a normal state, as state variables representative of a current environmental state, and uses the observed state variables to learn a distribution of the state variables with the brake in the normal state.

US 20190188110 A1 an industrial control apparatus that causes a common processing unit to execute a first execution task for executing processing that does not depend on the 

US 20180031587 A1 discloses A diagnostic device and diagnostic method for monitoring operation of a technical system with an automation system, wherein values of process variables, which were previously automatically determined as relevant to a diagnosis by analyzing a program for a sequential function chart, are determined when each step of the cycle to be checked is executed and evaluated based on at least one predetermined self-organizing map acquired based on fault-free cycles during a system operation with repeatedly run step sequences such that automatic preselection of the process variables is which are relevant to the diagnosis is performed such that misdiagnoses can advantageously and largely be avoided and the reliability of the diagnostic statement can be increased.

Boglietti, Aldo, et al. "Evolution and modern approaches for thermal analysis of electrical machines."
Di Benedetto, Maria Domenica, Alberto Sangiovanni-Vincentelli, and Tiziano Villa. "Model matching for finite-state machines."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193